Citation Nr: 1539433	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hepatitis C.

 2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran originally filed a service connection claim for hepatitis C in January 2003, which was denied in a May 2003 rating decision.  The Veteran did not appeal this decision and as a result it became final.  In September 2011 the Veteran filed a claim to reopen which led to the March 2012 rating decision now on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The May 2003 rating decision denying entitlement to service connection for hepatitis C is final.
 
2. Evidence received after the May 2003 final decision, with respect to entitlement to service connection for hepatitis C, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The May 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).
 
2. New and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The May 2003 rating decision denied entitlement to service connection for hepatitis C because the evidence did not show that the Veteran's hepatitis C was caused by or contracted during military service.

The May 2003 rating decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence that the Veteran's hepatitis C was caused by, or contracted during, his military service.

The Veteran submitted a May 2012 opinion from a private physician stating that the Veteran's hepatitis C was caused by or the result of in-service vaccination.   This evidence is presumed credible for purposes of determining whether reopening of the claim is warranted.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  As a result, it the newly submitted opinion qualifies as new and material evidence sufficient to reopen the claim for service connection claim for hepatitis C.


ORDER

The previously denied claim of entitlement to service connection for hepatitis C is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service.  Service treatment records indicate that the Veteran received air gun inoculations upon his enlistment in 1972.  The Veteran's service treatment records are negative for complaints or treatments related to hepatitis C.  The medical evidence indicates that the Veteran was first diagnosed with hepatitis C in 1987.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id. 

In February 2012, the Veteran was afforded a VA examination.  The examiner concluded that it was less likely than not that the Veteran's hepatitis C is related to his military service, specifically the air gun inoculation.  He provided the following rationale:

Air gun inoculations have not been a proven route of HCV transmission SMR shows entrance physical for the Army in 1972 vet received air gun inoculation he was not diagnosed until 1987 on a routine checkup.

In light of the other evidence of record, the Board finds this opinion to be inadequate.  The Veteran has submitted medical literature which implies a possible link between air gun inoculation and the transmission of hepatitis C, specifically the article "Preventing contamination between injections with multiple-use nozzle needle-free injectors: a safety trial."  In addition, as noted above, the June 2004 VA Fast Letter indicated that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Thus, the Board finds that the examiner should thoroughly address both the medical literature submitted by the Veteran and the VA Fast Letter, rather than succinctly concluding that air gun inoculations are not a proven route of HCV transmission.  

The Board notes the private medical opinion submitted by the Veteran, however, as the examiner provided no supporting rationale for his conclusion, the Board finds it to be of little probative value.

In addition, examiner should address any other potential in-service or post-service risk factors that may have led to the Veteran's hepatitis C infection.  Furthermore, the examiner notes that the Veteran did not receive a hepatitis C diagnosis until 1987.  The examiner should discuss any latency between infection and the possibility of diagnosis of hepatitis C.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After any development deemed necessary is completed, return the claims file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  The Veteran's claims file (including this remand) must be reviewed by the examiner. 

For the Veteran's claimed hepatitis C condition, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hepatitis C is caused by, first manifested during, or etiologically related to active duty service.

The examiner should specifically discuss the Veteran's air gun inoculation upon enlistment, and the possibility of this leading to hepatitis C exposure.  In discussing this, the examiner should discuss the previously mentioned medical literature submitted by the Veteran and the June 2004 VA Fast Letter.  

The examiner should also discuss any potential latency period from infection to diagnosis, with respect to the Veteran's 1987 diagnosis.

In addition, the examiner should discuss any other relevant medical or lay evidence, to include any other potential risk factors for hepatitis C exposure the Veteran experienced.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  Such rationale must include an explanation as to the mode of transmission of the hepatitis C virus for each risk factor that the examiner identifies as causing the Veteran to contract Hepatitis C.  A mere statement listing the most likely risk factors is not adequate.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
2. The RO or AMC must review the examination report in light of the directives of this Remand.  If the examination report is not adequate, then return the report to the examiner or schedule the Veteran for another examination.
 
3. Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


